Exhibit 10.3 Execution Version SUBORDINATED PROMISSORY NOTE June 28, 2017 Denver, Colorado FOR VALUE RECEIVED, ENSERVCO CORPORATION, a Delaware corporation (“ Borrower ”), promises to pay to the order of CROSS RIVER PARTNERS, L.P., a Delaware limited partnership (“ Lender ”), in lawful money of the United States of America constituting legal tender in payment of all debts and dues, public and private, together with interest thereon calculated at the rate and in the manner set forth herein, the original principal sum of up to $1,500,000.00 , or so much thereof as may be advanced and outstanding hereunder, together with interest on the advanced but unpaid principal at the applicable interest rate set forth herein. This Subordinated Promissory Note is issued pursuant to that certain Subordinated Loan Agreement dated as of even date herewith, between Lender and Borrower (and all replacements, substitutions, extensions, modifications or renewals thereof, the “ Subordinated Loan Agreement ”). All capitalized terms not otherwise defined herein shall have the meanings set forth in the Subordinated Loan Agreement. 1.
